Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 06/30/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by publication EP3627343 A1 to Bauer, Walter (hereinafter “Bauer”),published 03/25/2020 .
As to claim 1,  Bauer teaches a computer implemented method, comprising (computer implemented method in a system comprising processor and non-transitory computer readable medium, par. 0020, 0065, 0066):
storing key-value pairs in an index in persistent storage (par. 0020, 0024, 0044, key-value index), wherein indirect nodes of the index include pointers (par. 0020, 0044, 0063, “each node in a trie is 
receiving a request to read data of a particular snapshot of the index, wherein the particular snapshot is associated with a particular generation of the plurality of generations (par. 0020, accessing root node of the trie corresponding to a specific version, i.e. “determining a trie corresponding to the specific version by accessing the root node of the trie corresponding to the specific version; determining an object identifier of the database object by traversing the trie corresponding to the specific version using a secondary key related to the database object as search key; determining the storage location of the database object by traversing the trie corresponding to the specific version using the determined object identifier as search key”); 

providing the requested data based on the traversal (par. 0020, “determining a trie corresponding to the specific version by accessing the root node of the trie corresponding to the specific version; determining an object identifier of the database object by traversing the trie corresponding to the specific version using a secondary key related to the database object as search key; determining the storage location of the database object by traversing the trie corresponding to the specific version using the determined object identifier as search key”).
As to claim 2, Bauer teaches the computer implemented method of claim 1, wherein the traversal is performed using the generation identifiers included in the pointers of the indirect nodes (par. 0020, 0026, 0027, 0044, 0063, “…the trie having a root node corresponding to the specific version is created by creating a new root node for the specific version, copying and modifying the nodes that have been amended with regard to the nodes of a previous trie having a root node corresponding to the previous version, and creating references pointing to the nodes in the previous trie that have not been amended…each node in a trie is referenced by pointer comprising a reference to a respective array and an index of the node in the array”).
As to claim 3, Bauer teaches the computer implemented method of claim 1, wherein the particular snapshot includes: a first set of key-value pairs associated with the particular generation; and a second set of key-value pairs associated with a different generation, wherein the different generation 
As to claim 4. The computer implemented method of claim 1, wherein a first indirect node includes a first pointer to a child node, and wherein the first pointer includes a first generation identifier for the child node (par. 0087-0091, Before the modification, trie structure 401 contains two tries with trie root nodes 402 and 406. Both trie root nodes 402 and 406 correspond to two different versions, which could for example be created during two different transactions. The first trie referenced by the trie rood node 402 comprises the keys "007" and "042", which are encoded by the child nodes 403, 404 and 405.The removal of the key "042" and addition of the key "045" in one transaction results in a second trie referenced by the new trie root node 406. Changed nodes are copied and modified. Node 407 is the modified copy of node 403 and node 409 is the modified copy of node 405. The unchanged node 404 is referenced 408 by the new node 407.”).
Regarding claims 9-12, is essentially the same as claims 1-4 except that it sets forth the claimed invention as non-transitory machine-readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 15-18, is essentially the same as claims 1-4 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claims 5-7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168